Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, no prior art of record teaches allocating, based on state information associated with a virtual disk that is disassociated from a virtual disk file, a section of the virtual disk file for describing a virtual disk extent without overwriting a preexisting bit pattern within the section of the virtual disk file, wherein the virtual disk extent includes non-zero data; and modifying the state information associated with the virtual disk, such that the state information comprises an indication of a mapped state associated with the virtual disk extent, the mapped state indicating that the virtual disk extent is described by the virtual disk file.
Independent claim 17 recites similar limitations and is allowable for similar reasons.
Independent claim 10 is allowable for reasons already of record, in the Office Action dated 1/30/2020.
Dependent claims 2-9 and 18-61 are allowable based on their dependence on the allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136